Citation Nr: 0426264	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), assigning an initial 
noncompensable rating for the veteran's bilateral hearing 
loss disability.  


REMAND

On a VA Form 9 received by the RO in October 2003, the 
veteran requested a personal hearing before a Member of the 
Board at the local VA office.  In response to a letter from 
the RO, he subsequently indicated that he wanted a 
videoconference hearing before the Board.  A videoconference 
hearing was scheduled in September 2004.  However, the 
veteran cancelled the hearing indicating that he preferred to 
wait for a future visit by a traveling Member of the Board.  
The record does not reflect that the veteran has been 
provided the requested hearing or that he has withdrawn his 
request for such a hearing.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with applicable procedures.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



